Citation Nr: 9928077	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. Juarbe



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for alcohol abuse claimed as a nervous condition 
to include post-traumatic stress disorder (PTSD).  Because 
the law governing service connection for PTSD claims is 
different from the law governing service connection for other 
psychiatric disorders, the Board has separated these into two 
separate claims.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for PTSD.

2.  The veteran does not have PTSD.

3.  There is no evidence of a psychiatric disorder during 
service or in the first postservice year.

4.  The earliest evidence of a psychiatric disorder in 1997, 
three decades following active service.

5.  There is no medical opinion, or other competent evidence 
linking a psychiatric disorder other than PTSD to the 
veteran's active military service.  

6.  The veteran has not presented a plausible claim for 
service connection for an acquired psychiatric disorder other 
than PTSD. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  

2.  The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder other 
than PTSD, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Certain diseases, such as 
psychoses, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Historically, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

While this appeal was pending, the applicable rating criteria 
for service connection for post-traumatic stress disorder 
(PTSD), 38 C.F.R. § 3.304(f), was amended on June 18, 1999, 
and made effective March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  


II.  Factual Background

Service personnel records show that the veteran had service 
in Vietnam.  His military occupation specialty during this 
period was light weapons infantryman.  His awards included 
the Vietnam Service Medal with one Bronze Service Star and 
the Republic of Vietnam Campaign Medal.

The RO has obtained the veteran's service medical records and 
they appear to be complete.  Although he indicated a history 
of nervous trouble on his preinduction examination, on his 
June 1967 separation examination he denied any history of 
nervous trouble of any sort.  Neither his examination at 
entry, his separation examination, or his intervening records 
of treatment show any complaint, treatment or diagnosis of a 
psychiatric disorder.

In February 1997, the veteran filed a claim for service 
connection for a severe nervous condition and post-traumatic 
stress disorder.  The RO sent a letter to the veteran 
requesting detailed information on his stressors.  Although 
he described a friend being killed by a mortar attack, he 
could not provide the name of the friend.  He also described 
a confrontation with another soldier who threatened him. 

In February 1997, the veteran was evaluation for PTSD by a VA 
fee basis physician, Dr. J. Juarbe.  The veteran complained 
that he was overvigilent after discharge, with recurrent 
nightmares of his war experiences, hated to talk about 
Vietnam, and would see and hear wounded and dead soldiers.  
He complained that fireworks and helicopters and any 
explosion transported him back to Vietnam.  Dr. Juarbe noted 
that the veteran suffered from frequent flashbacks and that 
the topography of Puerto Rico reminded him of Vietnam.  He 
concluded that the veteran was presenting clear symptoms of 
PTSD.

In March 1997, the veteran was provided a VA PTSD examination 
by a Board of psychiatrists.  The veteran reported that he 
overreacted to noise or being touched without notice and 
could not watch war related movies.  He stated that at times, 
he would respond in a rough manner to his wife, and that he 
had impulsive reactions towards others.  Examination showed 
the veteran euthymic with good attention and concentration.  
His speech was clear and coherent.  His Axis I diagnoses were 
alcohol abuse, and anxiety disorder not otherwise specified.

In March the veteran submitted a lengthy statement from his 
wife.  She described his behavior from the time she first met 
him in August 1967 just after his discharge.  In May 1997, 
the RO denied service connection for the disorders found on 
the March 1997 VA psychiatric examination.

In June 1998 the veteran was provided a personal hearing 
before a hearing officer at the RO.  Dr. Juarbe was also 
present and provided testimony stating that the veteran 
presented a clear case of PTSD.  He then described the 
veteran's symptoms which included refusing to talk about 
Vietnam, reliving the Vietnam experience if he heard a 
helicopter or saw a military uniform, being reminded of 
Vietnam by the topography in Puerto Rico, difficulty speaking 
with his wife or watching war movies, having nightmares about 
Vietnam, hearing his name being called during the night, and 
seeing a soldier who was killed.  With regard to stressors, 
Dr. Juarbe stated that the veteran had been under fire 
countless number of times so it was clear that the veteran 
had all the symptoms of PTSD.  He explained further that when 
the veteran was reminded of Vietnam, he would lose all 
control and was extremely impulsive.  Dr. Juarbe discounted 
any other diagnosis than PTSD stating that it was not anxiety 
or alcohol abuse or any other disorder and that although he 
thought the veteran should get treatment, he refused all 
treatment because it reminded him of Vietnam.  Dr. Juarbe 
indicated that he saw the veteran only once prior to the date 
of the hearing, when he was evaluated in February 1997.  The 
veteran then testified about his experience in Vietnam, 
stating that he had been under enemy fire very frequently.  
He described witnessing a death with his own eyes only once, 
of a fellow soldier who he trained with in the United States 
and subsequently saw in Vietnam, although they were stationed 
in separate units.  He was unable to provide the name of the 
soldier, or the exact date he was killed, although he stated 
it was shortly before he left Vietnam.  He indicated that 
prior to his VA examination, he had never been seen by a 
psychiatrist for his PTSD.  Asked if he would be willing to 
go for another examination, he stated that he would be "very 
willing."

In July 1998, the veteran was provided another VA PTSD 
examination.  The claims folder was reviewed by the examiner, 
which included a transcript of the June 1998 hearing.  The 
veteran was noted to be very angry and questioned why he had 
to be evaluated by psychiatrists which to him meant that a 
person was crazy.  The psychiatrist deferred further 
evaluation by a Board of two psychiatrists until an 
unannounced social and industrial survey could be conducted.  
This was conducted in August and an addendum to the July 
examination was prepared also in August by a Board of two 
psychiatrists.  They began their analysis of the veteran's 
condition by stating that they "very carefully" examined 
the evidence in the veteran's claim folder.  The veteran 
stated that he had been seen by Dr. Juarbe only for the 
purpose of preparing a report to support his claim.  When 
asked about his condition, he stated the following:

I understand that once we have been in 
Vietnam, you are already sick.  I also 
understand that I deserve compensation 
because of it.  I did not have a good 
time in Vietnam.  I do not think I need a 
psychiatrist.  I am not crazy.  I do not 
know why there is so much obstruction in 
giving me what I have a right to have.

The veteran did not give any specific stressor or stressors.  
He mentioned a soldier that was killed but he was completely 
vague in terms of giving details of the incident or even if 
he was in the area or next to the person when this happened.  
The report noted that he kept repeating that just because he 
was there he had the right to be compensated.

The veteran presented for the examination angry regarding the 
interview situation and became more angry as the interview 
progressed.  He questioned his need to be examined by 
psychiatrists, stating that he was not out of his mind.  He 
was well aware of the interview situation and in full contact 
with reality.  He showed no abnormal tremors, tics or 
mannerisms.  Answers were relevant and coherent.  He kept 
repeating that just because he was in Vietnam he had the 
right to receive benefits and it was his prerogative to claim 
for them.  He was not delusional, not hallucinating, not 
suicidal or homicidal.  The affect was adequate to the 
emotional content.  His mood was angry, he was oriented to 
person, place and time.  His memory was preserved and his 
intellectual function maintained.  His judgment was noted to 
be fair, his insight poor.  

In conclusion, the examiners noted the following:

There is absolutely no evidence in the 
history of this veteran of having 
manifested symptoms of any significant 
psychiatric disorder, much less a Post 
Traumatic Stress Disorder throughout the 
years after his military service . . . It 
is our conclusion that the 
characteristics presented by this veteran 
in terms of his behavior are more related 
to his own personality features.  

The diagnoses, noted to be "compatible with the veteran's 
condition and history of symptoms," included: 

AXIS I:	Anxiety Disorder not otherwise specified.
AXIS II:	Borderline Personality with antisocial 
characteristics.

III.  Analysis

The Claim for PTSD

The veteran's claim for service connection PTSD is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed to the extent 
possible and no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The diagnosis of PTSD is a medical determination requiring 
medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board is therefore constrained 
by the medical evidence of record in deciding whether the 
veteran has PTSD.  The Board finds that, based on the medical 
evidence, the veteran does not have PTSD.  While the medical 
report and testimony of Dr. Juarbe constitutes competent 
evidence of current PTSD, it is simply outweighed by the more 
thorough and detailed evaluations provided by the board of 
two VA psychaitrists who evaluated the veteran's mental 
condition in August 1998.  Unlike the VA examination, there 
is no evidence that Dr. Juarbe performed any objective 
clinical evaluation of the veteran's mental status, but based 
his diagnosis of PTSD entirely on the veteran's own 
statements.  In contrast, the VA examination included a 
thorough review of the veteran's claims file, was performed 
following a social and industrial field survey, and included 
an evaluation of the veteran's mental status.  The Board 
therefore accepts the conclusions of the two VA psychiatrists 
as more probative of the question of whether he has PTSD.  
They determined that there was no evidence of the veteran 
ever having manifested symptoms of PTSD.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Because the clear preponderance 
of the medical evidence shows that the veteran does not have 
PTSD, the claim must be denied.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential element of the claim 
and therefore there is no need to consider the question of 
the veteran's claimed stressors.

The Claim for an Acquired Psychiatric Disorder other than 
PTSD

The determinative issues presented by the claim for an 
acquired psychiatric disorder other than PTSD are (1) whether 
the veteran had a psychiatric disorder during service, or in 
the first postservice year in the case one of the presumptive 
diseases listed in § 3.309; (2) whether he has any current 
psychiatric disorder; and, if so, (3) whether this current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence shows that, other than his 
diagnosis of PTSD, the veteran is diagnosed with an anxiety 
disorder.  Although he has met the requirement of a current 
diagnosis, there is no evidence in the claims file of any 
psychiatric disorder during service or in the first post 
service year.  The earliest evidence of a psychiatric 
disorder other than PTSD is the diagnosis of an anxiety 
disorder made in the March 1997 VA examination which is 
almost three decades following his release from active 
service.  Further, there is no evidence linking this 
diagnosis to his active service.  The psychiatrists who 
examined the veteran in August 1998 stated that "[t]here is 
absolutely no evidence in the history of this veteran of 
having manifested symptoms of any significant psychiatric 
disorder . . . throughout the years after his military 
service."  Although the veteran and his wife have indicate 
that he has a psychiatric disorder which was caused by his 
service, their statements and testimony are not competent to 
establish that he incurred a psychiatric disorder during his 
active service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  There is no evidence that 
the veteran or his wife are trained medical professionals.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran fails to show the required nexus between any 
current diagnosis of a psychiatric disorder, and active 
service.  See Caluza, 7 Vet. App. at 506.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The veteran does not meet the second or third 
elements required for the claim for an acquired psychiatric 
disorder to be well grounded.  See Caluza, 7 Vet. App. at 
506.  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for an acquired psychiatric 
disorder other than PTSD.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Service connection for PTSD is denied.

Because it is not well grounded, the veteran's claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

